IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                    NO. WR-92,095-02


                     EX PARTE ROBERT LEE CRIDER, JR., Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. B1873-2 IN THE 198TH DISTRICT COURT
                             FROM KERR COUNTY


       Per curiam.

                                         ORDER

       Applicant was convicted of driving while intoxicated, third or more, and sentenced

to seventy years’ imprisonment. The Fourth Court of Appeals affirmed his conviction.

Crider v. State, No. 04-18-00856-CR (Tex. App.—San Antonio Sep. 4, 2019) (not

designated for publication). Applicant filed this application for a writ of habeas corpus in

the county of conviction, and the district clerk forwarded it to this Court. See T EX . C ODE

C RIM. P ROC. art. 11.07.

       The Court received this writ application on March 28, 2022. On April 6, 2022, this

Court dismissed it for failing to comply with the rules of appellate procedure. However, on
                                                                                                2

April 4, 2022, Applicant filed an amended application for writ of habeas corpus in the trial court

and it was forwarded to this Court. The amended application complies with the rules of appellate

procedure.   This Court has determined that the writ was dismissed in error.                After

reconsideration on its own motion, the Court finds that the application should have been

dismissed pursuant to TEX . CODE CRIM . PROC. Art. 11.07, § 4(a)-(c). Accordingly, the Court

withdraws its prior order dismissing this application for failing to comply with the rules of

appellate procedure and enters an order dismissing this application pursuant to TEX . CODE

CRIM . PROC. Art. 11.07, § 4(a)-(c).

       Applicant’s writ application is dismissed.



Filed: April 27, 2022

Do not publish